              Case 2:20-cv-01244-NJK Document 34 Filed 08/23/21 Page 1 of 2




 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   TAMMY MICHELLE FRANCHIA,                                   Case No.: 2:20-cv-01244-NJK
 7           Plaintiff,                                                    ORDER
 8   v.                                                                [Docket No. 33]
 9   COMMISSIONER OF SOCIAL SECURITY,
10           Defendant.
11          Pending before the Court is the parties’ stipulation for attorneys’ fees and costs pursuant
12 to the Equal Access to Justice Act (“EAJA”). Docket No. 33.
13          Under the EAJA, reasonable attorneys’ fees “shall be based upon prevailing market rates
14 of the kind and quality of the services furnished, . . . and (ii) attorney fees shall not be awarded in
15 excess of $125 per hour unless the court determines that an increase in the cost of living or a special
16 factor, such as the limited availability of qualified attorneys for the proceedings involved, justifies
17 a higher fee.” 28 U.S.C. § 2412(d)(2)(A); see also Thangaraja v. Gonzales, 428 F.3d 870, 876–
18 77 (9th Cir. 2005). Fees awarded pursuant to the EAJA are calculated pursuant to the lodestar
19 method. Costa v. Comm’r of Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012). Under the
20 lodestar method, the Court determines a fee award by multiplying the number of hours reasonably
21 expended by a reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The
22 lodestar figure is presumptively reasonable. Cunningham v. Cty. of Los Angeles, 879 F.2d 481,
23 488 (9th Cir. 1988). Courts have “substantial discretion in fixing the amount of an EAJA award.”
24 I.N.S. v. Jean, 496 U.S. 154, 163 (1990). Whether to provide a cost-of-living adjustment for the
25 hourly rate is not automatic. McNulty v. Sullivan, 886 F.2d 1074, 1074 (8th Cir. 1989). Whether
26 to adjust the hourly rate to compensate for inflation is a matter entrusted to the Court’s discretion.
27 Sorenson v. Mink, 239 F.3d 1140, 1148–49 (9th Cir. 2001) (“District courts may adjust that fee to
28 compensate for an increase in the cost of living”) (emphasis added); see also Jawad v. Barnhart,

                                                      1
             Case 2:20-cv-01244-NJK Document 34 Filed 08/23/21 Page 2 of 2




 1 370 F. Supp. 2d 1077, 1080 (S.D. Cal. 2005). The movant bears the burden of establishing a
 2 sufficient basis for such an enhancement. Bryant v. Comm’r of Soc. Sec., 578 F.3d 443, 450 (6th
 3 Cir. 2009).
 4        Here, the parties stipulate to an award of $6,450 in attorneys’ fees and costs. Docket No.
 5 33 at 2. However, the parties fail to include supporting documentation and discussion as to the
 6 reasonableness of the fees sought or the time expended. Therefore, the Court is unable to
 7 determine whether the requested amount is reasonable, which it has an independent obligation to
 8 do. See Douzat v. Saul, 2020 WL 3408706, at * 1 (D. Nev. June 11, 2020).
 9        Accordingly, the parties’ stipulation is hereby DENIED without prejudice. Docket No.
10 33.
11
12        IT IS SO ORDERED.
13        Dated: August 23, 2021
14                                                            ______________________________
                                                              Nancy J. Koppe
15                                                            United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
